Appellant appeared to claim that he had good cause due to
                   ineffective assistance of post-conviction counsel during the litigation of his
                   first petition. Appellant's claim lacked merit as appellant had no
                   statutory right to post-conviction counsel, and thus the ineffective
                   assistance of post-conviction counsel did not provide good cause for a
                   successive and untimely petition.     See Crump v. Warden, 113 Nev. 293,
                   303 & n.5, 934 P.2d 247, 253 & n.5 (1997); McKague v. Warden, 112 Nev.
                   159, 164-65 & n.5, 912 P.2d 255, 258 & n.5 (1996); see also Brown v.
                   McDaniel, 130 Nev. , 331 P.3d 867, 870 (2014) (explaining that
                   post-conviction counsel's performance does not constitute good cause to
                   excuse the procedural bars unless the appointment of post-conviction
                   counsel was mandated by statute). Therefore, the district court did not err
                   in denying the petition as procedurally barred. Accordingly, we
                                ORDER the judgment of the district court AFFIRMED. 3



                                                                                        C.J.




                         3 We  have reviewed all documents that appellant has submitted in
                   proper person to the clerk of this court in this matter, and we conclude
                   that no relief based upon those submissions is warranted. To the extent
                   that appellant has attempted to present claims or facts in those
                   submissions which were not previously presented in the proceedings
                   below, we have declined to consider them in the first instance.


SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    (en
                  SAITTA, J., dissenting:

                              I would extend the equitable rule recognized in Martinez v.
                  Ryan, 566 U.S. , 132 S. Ct. 1309 (2012) to this case because appellant
                  was convicted of murder and is facing a severe sentence.   See Brown, 130
                  Nev. at P.3d at 875 (Cherry, J., dissenting). Accordingly, I would
                  reverse and remand for the district court to determine whether appellant
                  can demonstrate a substantial underlying ineffective-assistance-of-trial-
                  counsel claim that was omitted due to the ineffective assistance of post-
                  conviction counsel. I therefore dissent.




                                                      Saitta




                  cc:   Hon. Stefany Miley, District Judge
                        Raymond A. Garrett
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                             3
(01 1947A    em